EXHIBIT 10.3 K-V Pharmaceutical Company 2013 Incentive Compensation Plan Form of Equity Bonus Agreement This Award Agreement, effective as of [ ], 2013 (the “ Date of Award ”), sets forth the terms of an Equity Bonus Award (as defined below) by K-V Pharmaceutical Company, a Delaware corporation (the “ Company ”), to [ ] (the “ Participant ”), pursuant to the provisions of the K-V Pharmaceutical Company 2013 Incentive Compensation Plan (the “ Plan ”) and this Award Agreement. Capitalized terms used but not defined in this Award Agreement shall have the meanings set forth in the Plan. The Participant understands and agrees that this Equity Bonus Award is made subject to and in accordance with the terms of the Plan, which are incorporated herein by reference. A copy of the Plan has been provided to the Participant. 1. Grant and Settlement of Equity Bonus Award . (a) The Company hereby grants to the Participant (i) [ ] shares of Common Stock (the “ Initial Award ”) and (ii) subject to the Participant’s continued service on the Board of Directors of the Company (the “ Board ”) through the applicable Anniversary Date (as defined below), the Company shall grant to the Participant on each of the first, second and third anniversaries of the Date of Award (each such date, an “ Anniversary Date ”) the number of shares of Common Stock equal to (A) $125,000 divided by (B) the greater of (x) $32 and (y) the Fair Market Value (as defined in the Plan) of one Share of Common Stock as of the later of (1) December 31 of the immediately preceding calendar year and (2) the date on which the Fair Market Value of such Shares was last determined by the Company or, in the event of extraordinary or otherwise unusual events or conditions occurring after such date that materially affect such Fair Market Value, such later date up to and including the Anniversary Date as may be determined by the Committee in its the sole discretion; provided, however, that any fractional shares of Common Stock resulting from application of such formula shall be forfeited by the Participant with no compensation due therefor. Each of the Initial Award and the grants referred to in clause (ii) of the foregoing sentence is referred to below as an “ Equity Bonus Award .” (b) The Initial Award shall be settled by delivery of [ ] shares of Common Stock on [January 1, 2014], or as soon as administratively practicable thereafter, but in no event later than [March 15, 2014]. Each other Equity Bonus Award shall be settled through the delivery of the applicable number of shares of Common Stock determined pursuant to Section 1(a) on January 1 of the year following the year in which the applicable Anniversary Date falls (each, a “ Next Following Year ”) or as soon as administratively practicable thereafter, but in no event later than March 15 of the applicable Next Following Year (each date of settlement referred to in this Section 1(b) and the settlement date referred to in the second to last sentence of Section 1(c), a “ Settlement Date ”). (c) If the Participant undergoes a Termination of Service by the Company without Cause prior to an Anniversary Date, a pro-rata portion of the Equity Bonus Award that, but for such Termination of Service, would have been granted to the Participant (without duplication) on the first Anniversary Date immediately following the date of such Termination of Service shall be granted to the Participant under clause (ii) of the first sentence of Section 1(a) as soon as administratively practicable following date of such Termination of Service. For purposes of the immediately preceding sentence, such pro-rata portion of such Equity Bonus Award shall consist of the number of shares that would have been granted to the Participant on the first Anniversary Date immediately following such Termination of Service, but substituting “date of Termination of Service” for “Anniversary Date” as the latter appears in clause (ii)(y) of the first sentence of Section 1(a), multiplied by a fraction, (i) the numerator of which is the number of days elapsed from the immediately preceding Anniversary Date through the date of such Termination of Service and (ii) the denominator of which is 365. The grant described in this Section 1(c) shall be settled by delivery of the applicable number of Shares of Common Stock on the Settlement Date otherwise applicable to the first Anniversary Date following such Termination of Service or as soon as administratively practicable thereafter. For the avoidance of doubt, there shall be no Equity Bonus Award granted to the Participant with respect to any Anniversary Date occurring after the Anniversary Date immediately following such Termination of Service, and the Participant shall thereupon forfeit any rights to, and shall not be entitled to receive any Shares or payments with respect thereto. (d) The shares of Common Stock delivered to the Participant on each Settlement Date (or such earlier date as determined in accordance with Section 3) shall not be subject to contractual transfer restrictions, other than as may be provided in the Stockholders’ Agreement, in Sections 4(b) and 4(g) below and in the Plan and the Company’s insider trading policies, and shall be fully paid, non-assessable and registered in the Participant’s name. 2.
